       Case 5:20-cv-00169-AW-MJF Document 1 Filed 06/17/20 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA

                                          CASE NO.

JOSHUA TOOMEY and SHANNA COFFIN

       Plaintiffs

v.

MARYLANE APARTMENTS, LTD., a Florida
limited partnership; HAZELWOOD APARTMENTS,
LTD., a Florida limited partnership; SHERWOOD
APARTMENTS, LTD., a Florida limited partnership;
SOUTHEASTERN MANAGEMENT COMPANY,
INC., a foreign corporation d/b/a SEMC OF FLORIDA,
INC.; MICHAEL DORAN, an individual; JOHN
LITTLE, an individual; and VICKI BARNETT, an
Individual,

       Defendants.
                                                   /

            COMPLAINT FOR DAMAGES AND JURY TRIAL DEMANDED

       Plaintiffs, JOSHUA TOOMEY (hereinafter, “TOOMEY”) and SHANNA COFFIN

(hereinafter, “COFFIN”) by and through her undersigned attorney, files this, their Complaint for

Damages     against   Defendants,    MARYLANE          APARTMENTS,         LTD.    (hereinafter,

“MARYLANE”); HAZELWOOD APARTMENTS, LTD. (hereinafter, “HAZELWOOD”);

SHERWOOD APARTMENTS, LTD. (hereinafter, “SHERWOOD”); SOUTHEASTERN

MANAGEMENT COMPANY, INC. d/b/a SEMC OF FLORIDA, INC. (hereinafter,

“SOUTHEASTERN”); MICHAEL DORAN (hereinafter, “DORAN”); JOHN LITTLE

(hereinafter, “LITTLE”); and VICKI BARNETT (hereinafter, “BARNETT”); and states as

follows:




                                               1
            Case 5:20-cv-00169-AW-MJF Document 1 Filed 06/17/20 Page 2 of 12



                                           INTRODUCTION

      1.    This is an action by both Plaintiffs to recover unpaid minimum wage compensation under

the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”); and,

minimum wages under the Florida Minimum Wage Amendment (“FMWA”), Article X, §24 of the

Florida Constitution. Plaintiff, JOSHUA TOOMEY, also brings a claim for unpaid overtime under

the FLSA.

                                         JURISDICTION

       2.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and 28

U.S.C. §1331.

       3.   At all times pertinent to this Complaint, the Defendants operated as a single, unified

enterprise engaged in the property management and rental business.

       4.   HAZELWOOD, SHERWOOD, MARYLANE, and SOUTHEASTERN were enterprises

engaged in interstate commerce, respectively.           At all times pertinent to this Complaint,

HAZELWOOD, SHERWOOD, MARYLANE, and SOUTHEASTERN, regularly owned and

operated a business enterprise, respectively, engaged in commerce or in the production of goods for

commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).

       5.   The Defendants operated government subsidized rental apartment buildings, all of which

operated as a single unified business enterprise.

       6.   Plaintiffs’ work at these motels/apartments involved handling on a regular and recurrent

basis “goods” or “materials,” as defined by the FLSA, which were used commercially in

Defendants’ business, and moved in interstate commerce.          These materials included cleaning

supplies, tools, paint, construction supplies, and other materials necessary for the operation of

apartment buildings. These materials were manufactured outside the State of Florida.




                                                    2
            Case 5:20-cv-00169-AW-MJF Document 1 Filed 06/17/20 Page 3 of 12



       7.   During the relevant time period, the Defendants employed at least two other individuals

besides the Plaintiffs, who were “engaged in commerce or in the production of goods for

commerce,” or “had employees handling, selling or otherwise working on goods or materials that

have been moved in or produced for commerce by any person,” as defined in 29 U.S.C.

§203(s)(1)(A)(i).        These materials also included cleaning supplies, tools, paint, construction

supplies, and other materials necessary for the operation/rental of apartment buildings —and, were

manufactured outside the State of Florida.

       8.   Upon information and belief, during the period of the Plaintiff’s employment, the

Defendants’ enterprise had an annual gross volume of sales made or business done of not less than

five hundred thousand dollars in accordance with §203(s)(1)(A)(ii).

       9.   The Defendants are subject to the jurisdiction of this Court because they engage in

substantial and not isolated activity within the Northern District of Florida.

       10. The Defendants are also subject to the jurisdiction of this Court because they operate,

conduct, engage in, and/or carry on business in the Northern District of Florida.

                                                     VENUE

       11. The venue of this Court over this controversy is based upon the following:


                    a.        The unlawful employment practices alleged below occurred and/or were

                              committed in the Northern District of Florida

                              and,

                    b.        Defendants were and continue to be a business entities and individuals

                              doing business within this judicial district.




                                                         3
           Case 5:20-cv-00169-AW-MJF Document 1 Filed 06/17/20 Page 4 of 12



                                                PARTIES

        12. At all times material hereto, Plaintiff, JOSHUA TOOMEY was a resident of Washington

County, Florida, and was an “employee” of the Defendants within the meaning of the FLSA.

        13. At all times material hereto, Plaintiff, SHANNA COFFIN was a resident of Washington

County, Florida, and was an “employee” of the Defendants within the meaning of the FLSA.

        14. At all times material hereto, the Defendants were conducting business in Washington,

Holmes and Walton Counties, Florida.

        15. At all times material hereto, Defendants were the employers of the Plaintiff, JOSHUA

TOOMEY.

        16. At all times material hereto, Defendants were the employers of the Plaintiff, SHANNA

COFFIN.

        17. At all times material hereto, Defendants were and continue to be “employer[s]” within

the meaning of the FLSA, the Florida Minimum Wage Amendment (FMWA), Article X, §24 of the

Florida Constitution.

        18. At all times material hereto, Defendants failed to pay Plaintiffs wages in conformance

with the FLSA.

        19. Defendants committed a willful, malicious and unlawful violation of the FLSA and,

therefore, are liable for monetary damages.

        20. At all times material hereto, Defendants, HAZELWOOD, SHERWOOD, MARYLANE,

and SOUTHEASTERN were “enterprise[s] engaged in commerce” within the meaning of the

FLSA.

        21. At all times material hereto, the work performed by Plaintiff was directly essential to the

business performed by Defendants.




                                                     4
           Case 5:20-cv-00169-AW-MJF Document 1 Filed 06/17/20 Page 5 of 12



      22. Plaintiff has fulfilled all conditions precedent to the institution of this action and/or such

conditions have been waived.

                                      STATEMENT OF FACTS

      23. From about June 21, 2019 through about March 17, 2020, the Plaintiff, JOSHUA

TOOMEY was employed by the Defendants to work as a maintenance man and laborer at

Defendants’ apartment rental business.

      24. From about June 21, 2019 through about March 17, 2020, the Plaintiff, SHANNA

COFFIN was employed by the Defendants to work as a laborer, cleaner and manager-in-training.

COFFIN assisted in preparing Defendants’ rental units so they could be occupied by tenants.

      25. The Defendants failed to keep records in full compliance with the FLSA’s recordkeeping

requirements, with respect to the Plaintiffs’ employment.

      26. The Defendants paid Plaintiff, JOSHUA TOOMEY $10.00 per hour, however,

Defendants failed to pay the Plaintiff wages for hours in excess of 40 per week, including failing to

pay TOOMEY overtime wages at the rate of time-and-one-half.

      27. In certain weeks, the Defendants failed to pay TOOMEY any wages for his work.

      28. In virtually all COFFIN’s workweeks, the Defendants failed to pay her at or above the

minimum wage for her work hours.

      29. Defendant MICHAEL DORAN was a supervisor and manager/owner who was involved

in   the   day-to-day   operations    of   HAZELWOOD,          SHERWOOD,         MARYLANE,          and

SOUTHEASTERN, and was directly responsible for the supervision of Plaintiffs Therefore, he is

personally liable for the FLSA and FMWA violations.

      30. Defendant MICHAEL DORAN was directly involved in decisions affecting employee

compensation and/or hours worked by Plaintiffs.




                                                    5
            Case 5:20-cv-00169-AW-MJF Document 1 Filed 06/17/20 Page 6 of 12



       31. Defendant JOHN LITTLE was a supervisor and manager/owner who was involved in

the    day-to-day     operations         of        HAZELWOOD,    SHERWOOD,   MARYLANE,       and

SOUTHEASTERN, and was directly responsible for the supervision of Plaintiffs Therefore, he is

personally liable for the FLSA and FMWA violations.

       32. Defendant JOHN LITTLE was directly involved in decisions affecting employee

compensation and/or hours worked by Plaintiffs.

       33. Defendant VIKKI BARNETT was a supervisor and manager/owner who was involved

in    the   day-to-day      operations        of    HAZELWOOD,   SHERWOOD,   MARYLANE,       and

SOUTHEASTERN, and was directly responsible for the supervision of Plaintiffs Therefore, she is

personally liable for the FLSA and FMWA violations.

       34. Defendant VICKY BARNETT was directly involved in decisions affecting employee

compensation and/or hours worked by Plaintiffs.

       35. Plaintiff has retained Bober & Bober, P.A. to represent her in this litigation and has

agreed to pay the firm a reasonable fee for its services.

                                              STATEMENT OF CLAIM:

                                                      COUNT I

                     (BY JOSHUA TOOMEY AGAINST ALL DEFENDANTS)

                          VIOLATION OF 29 U.S.C. § 206 (UNPAID MINIMUM WAGES)

       36. Plaintiff JOSHUA TOOMEY realleges Paragraphs 1 through 35 of this Complaint as if

fully set forth herein.

       37. Plaintiff, JOSHUA TOOMEY’s employment with Defendants was to consist of a normal

workweek for which he was to be compensated at or above the FLSA minimum wage.




                                                         6
           Case 5:20-cv-00169-AW-MJF Document 1 Filed 06/17/20 Page 7 of 12



       38. 29 U.S.C. § 206 and requires that any employee covered by the FLSA be paid their

minimum wages.

       39. During Plaintiff, JOSHUA TOOMEY’s employment, Defendants paid him less than the

statutory minimum wage during three (3) weeks of his employment.

       40. The Defendants acted willfully and maliciously in failing to pay proper minimum wages

to the Plaintiff.

       41. As a direct and proximate result of Defendants’ willful violation of the FLSA, Plaintiff,

TOOMEY, is entitled to liquidated damages pursuant to the FLSA.

           WHEREFORE, Plaintiff respectfully requests:

           a.        judgment in her favor for all unpaid minimum wages due;

           b.        liquidated damages;

           c.        attorneys’ fees and costs pursuant to the FLSA;

           d.        post-judgment interest; and

           e.        all other and further relief this Court deems to be just and proper.

                                                   COUNT II

                       (BY JOSHUA TOOMEY AGAINST ALL DEFENDANTS)

                    VIOLATION OF ARTICLE X, § 24, FLORIDA CONSTITUTION

       42. Plaintiff, JOSHUA TOOMEY, realleges Paragraphs 1 through 35 as if fully stated

herein.

       43. Pursuant to Article X, Section 24 of the Florida Constitution, Defendants were required

to pay Plaintiff, JOSHUA TOOMEY, at least the applicable Florida minimum wage.

       44. During Plaintiff, JOSHUA TOOMEY’s employment, Defendants paid him less than the

statutory minimum wage for some of his work hours.




                                                       7
           Case 5:20-cv-00169-AW-MJF Document 1 Filed 06/17/20 Page 8 of 12



        45. The Defendants acted willfully and maliciously in paying Plaintiff below the minimum

wage.

           WHEREFORE, Plaintiff JOSHUA TOOMEY respectfully requests that judgment be

  entered in his favor against the Defendants:

           a.     Declaring that Defendants violated Article X of the Florida Constitution, insofar

                  as failing to pay Plaintiff at or above the minimum wage;

           b.     Awarding Plaintiff all back wages due and owing in the amount calculated above;

           c.     Awarding Plaintiff liquidated damages in the amount equal to her back wages;

           d.     Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

                  litigation pursuant to Article X, Sec. 24, Fla. Const.;

           e.     Awarding Plaintiff prejudgment and post-judgment interest;

           f.     Finding that Defendants willfully violated Article X Fla. Const., and ordering

                  Defendants to pay a $1,000.00 fine to the State of Florida for each such violation;

                  and,

           g.     Awarding such other and further relief this Court deems to be just and proper.

                                              COUNT III

                    (BY JOSHUA TOOMEY AGAINST ALL DEFENDANTS)

                     VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

        46. Plaintiff, JOSHUA TOOMEY realleges Paragraphs 1 through 35 as if fully stated herein.

        47. Since Plaintiff, JOSHUA TOOMEY’s date of hire with Defendants, in addition to

Plaintiff’s normal regular work week, the Plaintiff worked additional hours in excess of forty (40)

per week for which he was not compensated at the statutory rate of time and one-half.




                                                    8
          Case 5:20-cv-00169-AW-MJF Document 1 Filed 06/17/20 Page 9 of 12



      48. Plaintiff JOSHUA TOOMEY was entitled to be paid at the rate of time and one-half for

his hours worked in excess of the maximum hours provided for in the FLSA.

      49. Defendants failed to pay JOSHUA TOOMEY overtime compensation in the lawful

amount for hours worked by him in excess of the maximum hours provided for in the FLSA.

      50. Plaintiff, JOSHUA TOOMEY frequently worked approximately 25 hours of overtime

(hours in excess of 40) per week throughout his employment.

      51. Defendants knew of and/or showed a willful disregard for the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff, JOSHUA TOOMEY, at the statutory rate of time

and one-half for the hours worked in excess of forty (40) hours per week when they knew or should

have known such was due.          Defendants also failed to properly disclose or apprise JOSHUA

TOOMEY of his rights under the FLSA.

      52. As a direct and proximate result of Defendants’ willful disregard of the FLSA, Plaintiff,

JOSHUA TOOMEY, is entitled to liquidated damages pursuant to the FLSA.

      53. Due to the willful, malicious and unlawful acts of Defendants, Plaintiff, JOSHUA

TOOMEY has suffered damages in the amount not presently ascertainable of unpaid overtime

wages, plus an equal amount as liquidated damages her reasonable attorney’s fees and costs

pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff, JOSHUA TOOMEY, respectfully requests that judgment be

  entered in his favor against the Defendants:

          a.     Declaring that the Defendants have violated the maximum hour provisions of 29

                 U.S.C. § 207;

          b.     Awarding Plaintiff overtime compensation in the amount calculated ($15,347.75);

          c.     Awarding Plaintiff liquidated damages;




                                                   9
          Case 5:20-cv-00169-AW-MJF Document 1 Filed 06/17/20 Page 10 of 12



           d.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

                   litigation pursuant to 29 U.S.C. § 216(b);

           e.      Awarding Plaintiff post-judgment interest; and

           f.      Ordering any other and further relief this Court deems to be just.

                                               COUNT IV

                          (BY SHANNA COFFIN AGAINST DEFENDANTS)

                 VIOLATION OF 29 U.S.C. § 206 (UNPAID MINIMUM WAGES)

        54. Plaintiff SHANNA COFFIN realleges Paragraphs 1 through 37 of this Complaint as if

fully set forth herein.

        55. Plaintiff, SHANNA COFFIN’s employment with Defendants was to consist of a normal

workweek for which she should have been to be compensated at or above the FLSA minimum

wage.

        56. 29 U.S.C. § 206 and requires that any employee covered by the FLSA be paid their

minimum wages.

        57. During Plaintiff, SHANNA COFFIN’s employment with the Defendants, she was paid

below the minimum wage in numerous workweeks.

        58. Defendants acted willfully and maliciously in failing to pay proper minimum wages to

the Plaintiff SHANNA COFFIN.

        59. As a direct and proximate result of Defendants’ willful violation of the FLSA, SHANNA

COFFIN is entitled to liquidated damages pursuant to the FLSA.

           WHEREFORE, Plaintiff respectfully requests:

           a.      judgment in her favor for all unpaid minimum wages due;

           b.      liquidated damages;




                                                    10
         Case 5:20-cv-00169-AW-MJF Document 1 Filed 06/17/20 Page 11 of 12



          c.     attorneys’ fees and costs pursuant to the FLSA;

          d.     post-judgment interest; and

          e.     all other and further relief this Court deems to be just and proper.

                                               COUNT V

                       (BY SHANNA COFFIN AGAINST DEFENDANTS)

               VIOLATION OF ARTICLE X, § 24, FLORIDA CONSTITUTION

      60. Plaintiff, SHANNA COFFIN, realleges Paragraphs 1 through 35 as if fully stated herein.

      61. Pursuant to Article X, Section 24 of the Florida Constitution, the Defendants were

required to pay Plaintiff, SHANNA COFFIN, at least the applicable Florida minimum wage.

      62. During Plaintiff, SHANNA COFFIN’s employment, the Defendants paid her less than

the statutory minimum wage for all work hours.

      63. The Defendants acted willfully and maliciously in paying Plaintiff SHANNA COFFIN

below the minimum wage.

          WHEREFORE, Plaintiff SHANNA COFFIN respectfully requests that judgment be

  entered in her favor against the Defendants:

          a.     Declaring that Defendants violated Article X of the Florida Constitution, insofar

                 as failing to pay Plaintiff at or above the minimum wage;

          b.     Awarding SHANNA COFFIN all back wages due and owing in the amount

                 calculated above;

          c.     Awarding SHANNA COFFIN liquidated damages in the amount equal to her

                 back wages;

          d.     Awarding SHANNA COFFIN reasonable attorney’s fees and costs and expenses

                 of this litigation pursuant to Article X, Sec. 24, Fla. Const.;




                                                   11
      Case 5:20-cv-00169-AW-MJF Document 1 Filed 06/17/20 Page 12 of 12



       e.      Awarding SHANNA COFFIN prejudgment and post-judgment interest;

       f.      Finding that Defendants willfully violated Article X Fla. Const., and ordering

               Defendants to pay a $1,000.00 fine to the State of Florida for each such violation;

               and,

       g.      Awarding such other and further relief this Court deems to be just and proper.

                                         JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as of right by jury.

Date: June 17, 2020.

                                               Respectfully submitted,

                                               BOBER & BOBER, P.A.
                                               Attorneys for Plaintiff
                                               2699 Stirling Road
                                               Suite A-304
                                               Hollywood, FL 33312
                                               Phone: (954) 922-2298
                                               Fax: (954) 922-5455
                                               peter@boberlaw.com
                                               samara@boberlaw.com

                                               By:     s/. Peter Bober
                                                       PETER BOBER
                                                       FBN: 0122955
                                                       SAMARA ROBBINS BOBER
                                                       FBN: 0156248




                                                 12
